Citation Nr: 1419062	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability that is manifested by left ear hearing loss, to include Meniere's syndrome.

2.  Entitlement to an increased rating for right ear hearing loss, currently rated as noncompensable. 

3.  Entitlement to service connection for tinnitus, to include as secondary to service-connected right ear hearing loss.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and North Little Rock, Arkansas respectively.

Although the Veteran's claims for left ear hearing loss and Meniere's syndrome were separately adjudicated, the Veteran has complained of symptoms of Meniere's syndrome as related to his left ear hearing loss throughout the appeal.  See, e.g., June 2011 otolaryngology consult.  In light of the foregoing and the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the claim has been categorized as listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New evidence was obtained by the RO after the RO issued a Statement of the Case in October 2011.  Pursuant to 38 C.F.R. § 19.37(a), if evidence is received by the AOJ prior to the case being transferred to the Board and the evidence was not considered in the previous Statement of the Case, a Supplemental Statement of the Case should be furnished to the appellant and his representative unless the additional evidence received duplicates evidence previously of record or is not relevant to the issues on appeal.

Here, in November 2011, the Veteran perfected his substantive appeal regarding service connection for left ear hearing loss and an increased rating for right ear hearing loss.  In June 2013, the Veteran underwent VA audio and ENT examinations.  Although these examinations were conducted in conjunction with the separate claim for service connection for Meniere's syndrome, they are in fact relevant to the hearing loss claims on appeal.  This is not a case where a waiver of consideration by the RO is appropriate.  

The RO denied the claims of service connection for Meniere's syndrome and tinnitus is a June 2013 rating decision.  In a September 2013 letter, the RO indicated that the Veteran filed a notice of disagreement (NOD) with that rating decision.  Although it remains unclear to the Board whether a NOD was actually filed, as such is not of record, it does appear that the RO received one, and started processing that appeal.  However, as a statement of the case has not yet been issued, such must be accomplished now.  As the Board has combined the claim for Meniere's syndrome with the Veteran's left ear hearing loss claim, it is already on appeal.  However, the Veteran should be issued a statement of the case regarding the claim of service connection for tinnitus.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since July 2012 and associate them with the claims file or upload them to Virtual VA, including any records from VAMC Fayetteville and Birmingham. 

2.  Issue a statement of the case that addresses the issue of entitlement to service connection for tinnitus, to include as secondary to service-connected right ear hearing loss.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

3.  After the above development has been completed, readjudicate the claims of entitlement to service connection for left ear hearing loss and an increased rating for right ear hearing loss in light of all of the evidence of record, including a review of the June 2013 VA examinations, as well as any evidence added pursuant to this remand.  If the issues remain denied, the Veteran should be provided with a SSOC as to the issues, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



